DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 5,839,407 hereinafter “Suzuki”) in view of Zhu et al (US 7,406,941 hereinafter “Zhu”).

In regards to claim 1:
	Suzuki teaches a cast piston for an internal combustion engine comprising a piston body, having at least one skirt wall (18) and including windows (24 and 25) in at least one side wall (20), the at least one side wall carrying a piston pin boss (22), the windows being asymmetric relative to one another and wherein at a bottom, the windows run diagonally upward in a direction of a piston pin axis, all transitions in the windows are rounded, the lower edges of the side walls are at least concavely rounded, and the concave rounding has a smaller curvature radius on a pressure side than on a counter-pressure side of the piston body.
Suzuki does not teach the piston body made of an iron based material.
	Zhu teaches a casted piston made of an iron based material, in order to produce a piston that has the properties of iron such as strength and performance in high temperature conditions.
	It would have been obvious to one of ordinary skill in the art to have the piston made of steel, an iron based material, in order to have the properties of steel such as strength and performance in high temperature settings such as a combustion chamber.

In regards to claim 3:
	Zhu teaches the skirt wall is cut out in a concave manner when viewed perpendicular to a piston pin axis.

In regards to claim 4:
	Zhu does not teach the width of the skirt wall in the circumferential direction is reduced by at least 30% due to the window.
	The optimization of ranges is not inventive, in the instant case reducing the width of the skirt by 30% would provide the obvious result in reducing weight of the piston.  It would have been obvious to try varying ranges of window sizing to arrive at a piston that takes into consideration both weight of the piston and structural integrity.
	It would have been obvious to one of ordinary skill in the art to have the width of the skirt wall reduced by 30% in order to arrive at a piston that has a desired amount of reduced weight.

In regards to claim 5:
	Zhu teaches the window is formed primarily in a half of the side wall that is closer to a piston crown.

In regards to claim 6:
	Zhu does not teach the window has an extension of at least 40% of the height of the side wall in the direction of a piston stroke axis.
	The optimization of ranges is not inventive, in the instant case extending the height of the window by at least 40% of the height of the side wall would provide the obvious result in reducing weight of the piston.  It would have been obvious to try varying ranges of window sizing to arrive at a piston that takes into consideration both weight of the piston and structural integrity.
	It would have been obvious to one of ordinary skill in the art to have the window extension at least 40% of the height of the side wall in the direction of a piston stroke axis in order to arrive at a piston that has a desired amount of reduced weight.

In regards to claim 7:
	Zhu teaches the window begins at an end of the side wall located in the direction of the piston crown.

In regards to claim 8:
	Zhu does not teach the piston is made from spheroidal graphite cast iron.
	Mito teaches a piston made from spheroidal graphite in order to provide a material that has increased toughness (Paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art to have the piston made of spheroidal graphite in order to increase the toughness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Rebello et al (US 2011/0030645 hereinafter “Rebello”).

In regards to claim 9:
	Suzuki does not teach the material of the piston having a lower thermal conductivity than steel.
	Rebello teaches a piston made of stainless steel having a lower thermal conductivity than steel in order to increase the efficiency of the engine (Paragraph [0021]).
	It would have been obvious to one of ordinary skill in the art to have the piston made of stainless steel in order to increase the efficiency of the engine.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747